In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00266-CR



            TOMMIE COLEMAN, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




            On Appeal from the County Court
                 Delta County, Texas
               Trial Court No. 2019-085




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION

           Tommie Coleman appeals his conviction for the Class B misdemeanor offense of

disorderly conduct.1 Coleman filed a notice of appeal but has not filed a brief.2 For that reason,

we review the trial proceedings for fundamental error. Finding no fundamental error, we affirm

the trial court’s judgment.

I.         Background

           Coleman was charged by information with disorderly conduct for displaying a firearm in

a public place in a manner calculated to alarm. Coleman moved for a court reporter to record his

trial before the trial court. None was available, though, and Coleman apparently agreed to

proceed by having the trial recorded on law enforcement officer body cameras. We infer this

because the first recording of the trial begins with Coleman’s trial counsel agreeing to begin

recording at the point where apparently the trial court noticed the body camera had not been

recording and the trial court remedied that situation. And in a letter to this Court, the trial court

said that, in the absence of a court reporter, Coleman did not object to proceeding with body

cameras to record the trial.

           Most of the trial was recorded. The beginning of the State’s first witness—a Delta

County deputy—was not recorded. Even so, the deputy’s recorded testimony covered the events



1
    See TEX. PENAL CODE ANN. § 42.01(a)(8).
2
 Coleman filed a document that he styled “Appellant[’]s Brief.” Some references in that document quote or refer to
the Texas Rules of Appellate Procedure’s requirements for an appellant’s brief. Coleman also makes general
references to and complaints about the state of the evidence. Yet, despite this Court’s detailed correspondence
directing Coleman to Rule 38.1 of the Texas Rules of Appellate Procedure, Coleman did not present a brief suitable
to satisfy the requirements.
                                                        2
that led to the allegation that Coleman displayed a firearm “in a public place in a manner

calculated to alarm.” TEX. PENAL CODE ANN. § 42.01(a)(8).

        Complainant George Brown’s testimony was recorded in full. Brown testified that, while

he was helping move belongings out of his mother’s house, Coleman approached him and asked

what he was doing. Brown told Coleman it was none of his business, at which time Coleman

reportedly threatened him with a pistol.

        A third witness, who was also a Delta County deputy, testified that he saw Coleman

sometime after that encounter. Coleman seemed agitated or angry and had a pistol with him.

The second deputy also corroborated much of the first deputy’s descriptions of their

investigation of, contact with, and apprehension of Coleman.

        Coleman testified that it was Brown, rather, who had threatened him. Coleman explained

that he left the area, retrieved his pistol at home, and returned to the area only to retrieve lawn

equipment he had left at the church. The church was across the street from the residence where

the incident with Brown occurred.

        After the bench trial, the trial court found Coleman guilty of disorderly conduct as

alleged in the information. Coleman was sentenced to “confinement in the Delta County jail for

[one] year [probated] and a fine of $0.” Following Coleman’s sentencing, his lawyer filed a

motion to withdraw as counsel, which was granted by the trial court. Coleman, appearing pro se,

filed a notice of appeal.3


3
 Coleman was indigent at trial. Upon receipt of this appeal, this Court abated the matter to the trial court to
determine if Coleman was indigent and wished to continue his appeal. The trial court held a hearing, at which time
it found that Coleman did not qualify for an appointed appellate attorney.
                                                        3
           This Court sent Coleman a letter summarizing the requirements of Rule 38.1 of the Texas

Rules of Appellate Procedure. In reply, Coleman sent two documents which generally quoted

briefing requisites from the rule, summarized witness testimony, and then stated that the

testimony was not true. Even so, the documents Coleman sent to this Court failed to satisfy the

requisites of Rule 38.1 of the Texas Rule of Appellate Procedure. We, therefore, consider this

appeal without a brief.

II.        Standard of Review

           When a criminal appellant does not file a brief but has filed or indicated an intention to

appeal, we review the record for fundamental error. Lott v. State, 874 S.W.2d 687, 688 (Tex.

Crim. App. 1994). The Texas Court of Criminal Appeals has described three categories of

fundamental error. See Saldano v. State, 70 S.W.3d 873, 887–88 (Tex. Crim. App. 2002). “One

such class of fundamental errors has been recognized by the legislature. A statute permits our

appellate courts to consider claims that an error in the [trial] court’s charge to the jury, to which

no objection was made, was so grave as to deny a defendant a fair trial.” Id. at 887.4 Also

considered fundamental are “rights that are waivable-only includ[ing] the rights to the assistance

of counsel and the right to trial by jury”5 and the right for appointed counsel to have ten days to




4
 Here, the Texas Court of Criminal Appeals referred to Article 36.19 of the Texas Code of Criminal Procedure.
TEX. CODE CRIM. PROC. ANN. art. 36.19; see Sanchez v. State, 209 S.W.3d 117, 125 (Tex. Crim. App. 2006).

5
    Saldano v. State, 70 S.W.3d 873, 888 (Tex. Crim. App. 2002).

                                                          4
prepare for trial.6 Finally, a third category of fundamental errors are “[a]bsolute, systemic

requirements,”7 such as

            •       jurisdiction over the defendant;8
            •       jurisdiction over the subject matter;9
            •       protection from being sentenced under a statute that violates the separation of
                    powers;10
            •       Trial in a location other than the county seat;11
            •       Trial upon an ex post facto statute;12 and
            •       comments by the trial court that “taint[] appellant’s presumption of innocence in
                    front of the venire.”13

III.        Analysis

            We have reviewed the record on appeal and have found none of the fundamental errors

recognized by statute or the courts.




6
 Marin v. State, 851 S.W.2d 275, 281 (Tex. Crim. App. 1993), overruled on other grounds by Cain v. State, 947
S.W.2d 262 (Tex. Crim. App. 1997).
7
    Saldano, 70 S.W.3d at 888.
8
    Ex parte Stanley, 703 S.W.2d 686 (Tex. Crim. App. 1986) (per curiam) (orig. proceeding).

9
    Garcia v. Dial, 596 S.W.2d 524, 528 (Tex. Crim. App. [Panel Op.] 1980).

10
 Rose v. State, 752 S.W.2d 529, 535 (Tex. Crim. App. 1987), abrogated on other grounds by Karenev v. State, 281
S.W.3d 428 (Tex. Crim. App. 2009).
11
     Stine v. State, 908 S.W.2d 429, 431 (Tex. Crim. App. 1995).
12
     Ieppert v. State, 908 S.W.2d 217, 220 (Tex. Crim. App. 1995).
13
     Blue v. State, 41 S.W.3d 129, 132 (Tex. Crim. App. 2000).
                                                           5
IV.   Conclusion

      Finding no fundamental error in the record, we affirm the trial court’s judgment.




                                           Scott E. Stevens
                                           Justice

Date Submitted:      October 19, 2020
Date Decided:        December 11, 2020

Do Not Publish




                                              6